Mr. Justice Huger
delivered the opinion of the court:
The admission of such evidence has been, I think, too uniform and continued in this state, to be now disturbed. It is not in strict accordance with the rule which require? *350the best evidence, but it is of a class of exceptions which mercantile convenience has sanctioned, and to which experience has furnished no objections.
Williams, for the motion*
Clinton, contra.
The motion must therefore be granted.
Justices Johnson and Colcock, concurred.